 AIRPORT MOTORS, INC.Airport Motors, Inc. and District Lodge 15, Local 447,International Association of Machinists and Aero-space Workers, AFL-CIO. Case 29-CA-5676February 8. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENEI.IOOn February 8, 1979, Administrative Law JudgePeter E. Donnelly issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs,and Respondent filed a brief in support of the Admin-istrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby orders that the complaint be, and it hereby is, dismissedin its entirety.DECISIONSTArEMENI OF THE CASEPETER E. DONNELLY, Administrative Law Judge: Thecharge herein was filed on May 27, 1977. by District Lodge15, Local 477, International Association of Machinists andAerospace Workers, AFL-CIO, herein called ChargingParty or Union. A complaint thereon was issued by theGeneral Counsel of the National Labor Relations Board onDecember 30, 1977. alleging that Airport Motors. Inc..herein called Employer or Respondent violated Section8(a)(1) and (5) of the Act by refusing to bargain with theUnion on a successor contract and by withdrawing andwithholding recognition of the Union as the collective-bar-gaining representative of its employees. An answer theretowas timely filed by Respondent, and a hearing was heldbefore the Administrative Law Judge on May 24, 1978.Briefs have been timely filed b General Counsel and Re-spondent which have been dulb considered.FINDINGS OF FACTI. EMPLOYER'S BUSINESSEmployer is a New York corporation maintaining itsprincipal office and place of business in the borough ofQueens, city and State of New York. where it is engaged inthe retail sale and service of new and used automobiles.automobile parts, and related products. During the pastyear Respondent, in the course and conduct of its opera-tions, derived gross revenues therefrom in excess of$500,000. During the same period Respondent in the courseand conduct of its business purchased and caused to betransported and delivered to its showroom and serviceshop, automobiles, automobile parts, petroleum products,and other goods and materials valued in excess of $50.000were delivered to its said showroom and service shop ininterstate commerce directly from States of the UnitedStates other than the State of New York. The complaintalleges, the answer admits, and I find that the Employer isengaged in commerce within of Section 2(6) and (7) of theAct.It. LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find thatDistrict Lodge 15, Local 447, International Association ofMachinists and Aerospace Workers. AFL-CIO. is a labororganization within the meaning of Section 2(5) of the Act.III. AL.EGEI) tNFAIR LABOR PRACI(cESA. FactsThe contractual relationship between Respondent andthe Union began in the 1950's and successive contractswere entered into thereafter for some 15 vears with the mostrecent running from Ma) 23, 1974, to May 23, 1977. Thatcontract reads. in part. as follows:ARTICLE IThis Agreement covers all Mechanics and MechanicsHelpers who are employed by the Company, and aremembers of Automobile Lodge No. 447, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, District Lodge No. 15, New York, NewYork.All employees covered by this Agreement shall bemembers in good standing of Automobile Lodge=447, District No. 15 of the International Associationof Machinists & Aerospace Workers, AFL-CIO. TheCompany when in need of employees coming underthe classifications covered by this Agreement shall no-tify the office of the Union and the Union will renderall possible assistance to furnish competent help. TheCompany may obtain its own help provided, however,that such help must join the Union within thirty (30)days after employment by the Company.Any employees who fail to maintain membership ingood standing in the Union because of non-payment of242 NLRB No. 1341 DECISIONS OF NATIONAL LABOR RELATIONS BOARD)initiation fees or dues shall be summarily dischargedby the Company upon receipt of notice from theU nion .'It is undisputed that only two of the Respondent's 8 to 12employees have ever joined the Union. These were JosephDiBarbari and Pericles Savas. Contributions under the con-tract to the District 15 Welfare Fund were made only onbehalf of DiBarbari and Savas. DiBarbari died in 1975. andthereafter payments were made only for Savas, who alsomaintained his union membership. At present only Savas isa member of the Union; only Savas is paid the contractwage rate: and only Savas is paid for unused sick leaveunder the terms of the contract. Most of the other contractprovisions are not deserved or applied to any employees.The F.M.C.S. statutory termination notice also reflectsthe coverage of the two most recent contracts as being lim-ited to only two employees (Resp. Exh. 2 and 4).The 1974-77 contract was negotiated by Union Repre-sentative Lawrence Stepp, who was replaced by BusinessRepresentative C. Joseph Lubas in 1977 who was respon-sible for negotiating the next contract. Lubas approachedRespondent to negotiate a new contract, taking the positionthat the 1974-77 contract was actually a union shop con-tract covering all unit employees. Respondent took the po-sition that the contract was a members-only contract cover-ing only members of the Union and therefore refused tonegotiate any contract covering all of its employees.3There-after Lubas contacted Daniel Koeppel, Respondent's vicepresident, directly to request contract negotiations for allthe employees, but Koeppel likewise declined.B. Discussion and AnalysisIt is the position of the General Counsel that the 1974-77contract is, in substance, a "union shop" contract coveringall the unit employees, and that accordingly RespondentI It does not appear that any attempt was made by the Union to cause thedischarge of any employee under article I of the contract.2 It appears that union authorization cards were signed by four other em-ployees. one in 1974 and three in 1976, but none ever became union mem-hers.3 At a contract discussion between Lubas and Respondent's attorneysCooper and Englander, Lubas submitted a contract proposal unacceptableto Respondent, which would modify article I of the contract to provide thefollowing:Article I. Recognition1.I The Company recognizes the Union, its designated agents andrepresentatives, its successors and/or assigns, as the sole and exclusivebargaining agent on behalf of all of the employees of the Companywithin the bargaining unit as hereinafter defined, with respect to wages,hours and all other terms or conditions of employment.1.2 The term "employee" as used in this agreement shall mean andinclude all classes of mechanics and helpers.Article 2. Union Shop2.1 It shall be a condition of continuous employment that all employ-ees of the employer covered by this Agreement who are members of theUnion in good standing on the effective date of this Agreement, shallremain members in good standing and those who are not members onthe effective date of the Agreement shall, not later than the thirty-first(31st) day following the beginning of such employment, become andremain members in good standing in the Union.2.2 The Company will within three (3) working days after receipt ofnotice from the Union, discharge any employee who is not in goodstanding in the Union as required by the preceding paragraph.violated Section 8(a)(5) by refusing to bargain with theUnion as the collective-bargaining representative of em-ployees.Respondent, on the other hand, contends that the con-tract is a "members only" contract limited in its coverage tothose employees who joined the Union and that. as such,Respondent has no statutory bargaining obligation underSection 8(a)(5) of the Act.The basic issue is whether the contract herein is a "unionshop" contract with coverage extending to all unit employ-ees or a "members only" contract limited in its coverage tothose employees who joined the Union. This issue is basicbecause if it is a "members only" contract, the position ofRespondent is correct in that there exists no statutory bar-gaining obligation.In support of its position, the General Counsel urges thatall three paragraphs of article I should be read together,and that so viewed it becomes apparent that article I in-cludes essentially a union-security provision. I do not agree.The first paragraph of article I, standing alone, clearly lim-its the coverage of the agreement to union members. Thenext two paragraphs introduced an element of confusion byproviding for notice to the Union when employees areneeded and obligating such employees to obtain unionmembership within 30 days. Also provided is summary dis-charge for such employees failing to maintain membershipin the Union because of nonpayment of initiation fees ordues. In these circumstances ambiguities are raised and it isnecessary to look, not only to the express language of thecontract, but to the practice under the contract and priorcontracts to determine the meaning of the ambiguous provi-sions. In doing so, we discover that only two employeeshave ever joined the Union and that presently only one,Savas, is a union member. Welfare payments are made byRespondent to the Union only for Savas; only Savas is paidthe contract wage rate: and only Savas is paid for unusedsick days. Most of the other contract provisions are notobserved at all. It also appears that this limited applicationof the contract has been the case, not only with the mostrecent contract, but since the beginning of the contractualrelationship between the Union and Respondent some 15years ago and has been adhered to consistently. That theUnion recognized the problem is apparent from its attemptto negotiate a union-shop provision in its most recent con-tract proposals, as noted above.In these circumstances, the General Counsel's reliance onthe Hess case' to support its position is misplaced. The Hesscase deals with a contract containing an unambiguousunion-security provision. It goes on to conclude that despitethe fact that the contract was not enforced for a period ofabout a year, it retained its "vitality and vigor." In theinstant case, having found that the contract is, in essence, amembers-only contract, rather than a union-security con-tract, the Hess case is obviously inapposite.The General Counsel also argues that the mere failure ofemployees to join the Union does not privilege Respondentto withdraw recognition and that the Union enjoys a pre-sumption of majority status. Such presumption has notbeen rebutted, the General Counsel argues, simply because'ILuigi Ferraioli, d/b/a a Hers Service Staion., 165 NLRB 423 (1967).42 AIRPORT MOTORS. INC.only one man joined the Union. However. this argumentassumes that the Union had at some time previously gainedmajority status. The record does not support this, particu-larly where the record shows that only two men in a unit ofsome 8 to 12 employees ever joined the Union under thesemembers-only contracts. There is no presumption to rebutsince none ever arose.In short, the 1974 77 contract, prior contracts, and thepractice and conduct of the parties throughout some 15years since the original contract make it clear that it was theintention of the parties that the Union represent only thoseemployees who were also union members. The law is clearthat such a contract will not support a refusal-to-bargainallegation under Section 8(a)(5) of the Act. Don Menden-hall, Inc.. 194 NLRB 1109 (1972). Accordingly, the com-plaint herein must be dismissed.CoNCI.uSIONs ()OF LAVThe Respondent has not engaged in any conduct viola-tive of the Act.Upon the foregoing findings of hact and conclusions oflaw I hereby issue the following recommended:ORDEIRiThe complaint is dismissed in its entiret).In the event no exceptions are filed as provided hb Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived or all purposes.43